           Case 1:20-cv-00543-RDB Document 22 Filed 12/29/20 Page 1 of 11



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

ANDREA L. AUCKER, et al.,                  *

       Plaintiffs,                         *

            v.                             *       Civil Action No. RDB-20-0543

UNIVERSITY OF MARYLAND                     *
MEDICAL SYSTEM
CORPORATION, et al.,                       *

       Defendants.                         *

*      *         *    *     *       *      *       *     *       *      *      *      *

                                MEMORANDUM OPINION

       The Plaintiffs in this case are fourteen patients who underwent spinal fusion surgeries

performed by the Defendant Dr. Randy Davis using surgical implants. These fourteen

individuals and their spouses have brought suit against Defendants University of Maryland

Medical System Corporation, Baltimore Washington Medical Center, Inc., Randy Davis, M.D.,

and RFD Management, LLC, (together “the Defendants”) alleging that these healthcare

providers violated state tort law by failing to disclose and/or by hiding material information

from them before and after they underwent these instrumented spinal fusion operations. (See

Complaint, ECF No. 2.) The Plaintiffs originally filed their case in the Circuit Court for

Baltimore City. (See Case No. 24-C-20-000076.) On February 28, 2020, the Defendants

sought removal of the case to this Court pursuant to 28 U.S.C. §1441(b), invoking federal

question jurisdiction under 28 U.S.C. § 1331. (Notice of Removal, ECF No. 1.) Presently

pending before this Court is the Plaintiffs’ Motion to Remand (ECF No. 19). The parties’




                                               1
        Case 1:20-cv-00543-RDB Document 22 Filed 12/29/20 Page 2 of 11



submissions have been reviewed and no hearing is necessary. See Local Rule 105.6 (D. Md.

2018). For the reasons that follow, the Plaintiffs’ Motion to Remand (ECF No. 19) is

GRANTED. Accordingly, this case will be remanded to the Circuit Court for Baltimore City

for further proceedings.

                                      BACKGROUND

       The facts contained herein are taken largely from the Plaintiffs’ Complaint and are

viewed in the Plaintiffs’ favor as the Defendants, as removing parties, bear the burden of

demonstrating that removal to this Court is proper. Strawn v. AT&T Mobility, LLC, 530 F.3d

293, 297 (4th Cir. 2008). The Plaintiffs are fourteen parties (and their spouses) who underwent

spinal fusion surgeries at Baltimore Washington Medical Center (“BWMC”) performed by Dr.

Randy Davis using pedicle screws, screw caps, rods, and cages (together “instrumentation” or

“hardware”). (ECF No. 2 ¶¶ 1-21, 62-238.) The instrumentation was provided by non-party

Spinal Solutions. (Id. ¶¶ 1, 37-42.) The Plaintiffs allege that Dr. Davis received payments from

Spinal Solutions in exchange for his use of its instrumentation. (Id. ¶¶ 1, 46-49, 246, 257, 267,

293, 300.) They also allege that this fact was not disclosed by him, nor BWMC or the

University of Maryland Medical System Corporation (“UMMS”), prior to the Plaintiffs’

procedures. (Id. ¶¶ 1, 246, 248, 257, 267-68, 300.) Additionally, although the Defendants

identified Spinal Solutions as the manufacturer of the relevant instrumentation, the Plaintiffs

claim that Spinal Solutions did not in fact manufacture the products and that these products

were not approved by the U.S. Food & Drug Administration (“FDA”). (Id. ¶¶ 1, 53, 243, 246,

267, 276, 290, 298, 303).




                                               2
            Case 1:20-cv-00543-RDB Document 22 Filed 12/29/20 Page 3 of 11



           In or around 2005, the Plaintiffs claim that the Defendants received counterfeit copies

of devices from Spinal Solutions. (Id. ¶¶ 39-42.) Despite the fact that these devices were

allegedly devoid of any serial, lot, or catalog numbers, Dr. Davis implanted the hardware in

the Plaintiffs, and neither he nor the other Defendants disclosed that these devices lacked

FDA approval, were not cleared by the FDA, and were not identifiable. (Id. ¶¶ 1, 73-239, 246,

257, 276.) When the Plaintiffs subsequently experienced hardware failures, the devices were

either removed or revised. (Id. ¶¶ 69-239.) The Defendants allegedly discarded the removed

devices without sending them to pathology for examination or making adverse event reports

regarding the nature of the device failures. (Id. ¶¶ 1, 64-65, 93, 105, 162, 191, 304.) The

Plaintiffs further allege that the Defendants continued to use Spinal Solutions instrumentation

despite their knowledge of these issues; fraudulently billed the Plaintiffs for Spinal Solutions

instrumentation each time these devices were implanted; and arbitrarily billed Plaintiffs

different amounts for the same devices. (Id. ¶¶ 1, 51, 61, 76-234, 283-85.)

           In December of 2019, the fourteen Plaintiffs initiated this action in Maryland’s Health

Care Alternative Dispute Resolution Office. Pursuant to Maryland law, 1 that Office ordered

this case to be transferred to either this Court or the Circuit Court of the appropriate venue.

Accordingly, the Plaintiffs’ filed their Complaint in the Circuit Court for Baltimore City in

January of 2020. They assert a series of claims against the Defendant healthcare providers

under Maryland law.            Specifically, the Plaintiffs plead lack of informed consent, fraud,

intentional infliction of emotional distress, civil conspiracy, violation of the Maryland

Consumer Protection Act, and loss of consortium. (See ECF No. 2.) On February 28, 2020


1   Md. Cts. & Jud. Proc. § 3-2A-06B.


                                                    3
         Case 1:20-cv-00543-RDB Document 22 Filed 12/29/20 Page 4 of 11



the Defendants moved for removal of the case to this Court. (Notice of Removal ¶ 7, ECF

No. 1.) The Plaintiffs subsequently moved to remand this case to the Circuit Court for

Baltimore City. (Motion to Remand, ECF No. 19.)


                                  STANDARD OF REVIEW

       A defendant in a state civil action may remove the case to federal court only if

the federal court can exercise original jurisdiction over at least one of the asserted claims. 28

U.S.C. § 1441(a)-(c). Once an action is removed to federal court, the plaintiff may file

a motion to remand the case to state court if there is a contention that jurisdiction is

defective. 28 U.S.C. § 1447(c). The party seeking removal bears the burden of establishing

jurisdiction in the federal court. Johnson v. Advance America, 549 F.3d 932, 935 (4th Cir. 2008).

On a motion to remand, this Court must “strictly construe the removal statute and resolve all

doubts in favor of remanding the case to state court.” Richardson v. Phillip Morris, Inc., 950 F.

Supp. 700, 701-02 (D. Md. 1997) (citation omitted); see also Dixon v. Coburg Dairy, Inc., 369 F.3d

811, 815-16 (4th Cir. 2004). As this Court has previously noted, this Court is a court of limited

jurisdiction. Mayor & City Council of Baltimore v. BP P.L.C., 388 F. Supp. 3d 538, 560 (D. Md.

2019) (as amended June 20, 2019), aff’d, 952 F.3d 451 (quoting Exxon Mobil Corp. v. Allapattah

Servs., Inc., 545 U.S. 546, 552 (2005)).

                                           ANALYSIS

       District courts of the United States are courts of limited jurisdiction and possess only

the “power authorized by Constitution and statute.” Exxon Mobil Corp., 545 U.S. at 552

(citation omitted); see Home Buyers Warranty Corp. v. Hanna, 750 F.3d 427, 432 (4th Cir. 2014).

They “may not exercise jurisdiction absent a statutory basis . . . .” Exxon Mobil Corp, 545 U.S.


                                                4
         Case 1:20-cv-00543-RDB Document 22 Filed 12/29/20 Page 5 of 11



at 552. Indeed, a federal court must presume that a case lies outside its limited jurisdiction

unless and until jurisdiction has been shown to be proper. United States v. Poole, 531 F.3d 263,

274 (4th Cir. 2008) (citing Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994)).

       Under 28 U.S.C. § 1441, the general removal statute, “any civil action brought in a State

court of which the district courts of the United States have original jurisdiction” may be

“removed by the defendant or the defendants, to the district court of the United States for the

district and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

This original jurisdiction includes civil actions that arise under the Constitution, laws, or

treaties of the United States. See U.S. Const. art. III, § 2 (“The judicial power shall extend to

all Cases, in Law and Equity, arising under this Constitution, the Laws of the United States,

and Treaties made . . . ”); see also 28 U.S.C. § 1331; Exxon Mobil Corp., 545 U.S. at 552. This is

sometimes called federal question jurisdiction, and it provides a federal forum for plaintiffs

who seek to vindicate federal rights

       The “propriety” of removal on the basis of federal question jurisdiction “depends on

whether the claims ‘aris[e] under’ federal law.” Pinney v. Nokia, Inc., 402 F.3d 430, 441 (4th Cir.

2005) (citation omitted). A case “‘aris[es] under’ federal law in two ways.” Gunn v. Minton, 568

U.S. 251, 257 (2013); see Beneficial Nat'l Bank v. Anderson, 539 U.S. 1, 8 (2003). First, and most

commonly, “a case arises under federal law when federal law creates the cause of action

asserted.” Gunn, 568 U.S. at 257; see also Am. Well Works Co. v. Layne & Bowler Co., 241 U.S.

257, 260 (1916) (stating that a “suit arises under the law that creates the cause of action”).

Second, a claim is deemed to arise under federal law for purposes of § 1331 when, although it

finds its origins in state law, “the plaintiff's right to relief necessarily depends on resolution of



                                                 5
         Case 1:20-cv-00543-RDB Document 22 Filed 12/29/20 Page 6 of 11



a substantial question of federal law.” Empire HealthChoice Assurance Inc. v. McVeigh, 547 U.S.

677, 690 (2006); see Franchise Tax Bd. of State of Cal. v. Constr. Laborers Vacation Tr. for S. Cal., 463

U.S. 1, 13 (1983). Therefore, as this Court noted in Varco v. Tyco Electronics Corporation, the

absence of a federal private right of action is not dispositive. No. RDB-08-1215, 2009 WL

728571, at *4, 5 (D. Md. Mar. 16, 2009).

        Yet, as the United States Court of Appeals for the Fourth Circuit explained in Burrell v.

Bayer Corporation, cases arising under federal law in the absence of a federal cause of action

represent a “slim category” of cases. 918 F.3d 372, 379 (4th Cir. 2019). “The ‘mere presence

of a federal issue in a state cause of action’ is not enough to confer jurisdiction.” Id. (citing

Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 808 (1986)). To determine whether a

plaintiff’s state law-based claim arises under federal law within the meaning of § 1331, this

Court must apply the test derived from the United States Supreme Court’s decision in Grable

& Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 313-14 (2005). Under the Grable

test, federal jurisdiction only exists over a wholly state-law complaint in the limited

circumstance where a federal issue is: “(1) necessarily raised, (2) actually disputed, (3)

substantial, and (4) capable of resolution in federal court without disrupting the federal-state

balance approved by Congress.” Gunn, 568 U.S. at 258; see also Burrell, 918 F.3d at 379.

        The Defendants in this case argue that although the Plaintiffs’ causes of action are

based in state law, this case falls within this Court’s federal question jurisdiction because the

claims include allegations that the Defendants improperly implanted them with “non-FDA

approved ‘adulterated’ and ‘misbranded’ instrumentation” distributed by Spinal Solutions.

(ECF No. 1 ¶ 7.) They characterize the Plaintiffs’ Complaint as asserting that the Defendants:



                                                   6
         Case 1:20-cv-00543-RDB Document 22 Filed 12/29/20 Page 7 of 11



        are responsible for the alleged failure of the non-party distributor to obtain
        FDA approval to assemble FDA-cleared devices into surgical kits and for the
        alleged failure of that non-party distributor to provide unique identification
        stickers for each of the dozens of screws, rods, and caps contained in the
        surgical kit.

(Id.) They assert that the FDA through the Federal Food, Drug and Cosmetic Act (the

“FDCA”), 21 U.S.C. § 360c, et seq., “has promulgated a comprehensive regulatory scheme

governing the design, manufacturing, marketing, and handling of medical devices,” and that

accordingly, the Plaintiffs’ Complaint “at its core” raises a federal question. (Id. (citing Riegel

v. Medtronic, Inc., 552 U.S. 312, 316 (2008).) Generally, the Defendants argue that although

Plaintiffs’ claims are purportedly pled under state law, their Complaint is “necessarily

predicated on alleged breaches of duties imposed by federal law and challenges the safety and

effectiveness of devices that are subject to pervasive federal regulation and administrative

oversight.” (ECF No. 1 ¶ 10.) However, under Grable, this Court lacks jurisdiction to hear

the Plaintiffs’ case.

        First, the Plaintiffs’ claims, brought under state law, do not “necessarily raise” federal-

law questions. In this case, the Defendants essentially argue that there is federal question

jurisdiction because medical devices “sold and distributed in the United States are regulated

by the FDA,” and that the general interest of “consistency” in the enforcement of these federal

rules is sufficient to create jurisdiction. (See Notice of Removal ¶¶ 7, 14, 18, ECF No. 1). The

Fourth Circuit has squarely rejected this sort of reasoning. In Burrell, the Fourth Circuit

followed numerous district courts in holding that state-law tort and products liability claims

regarding medical devices regulated by the FDA did not give rise to federal question

jurisdiction. 918 F.3d at 381. Similarly, in Pinney, the plaintiffs alleged violations of state



                                                 7
         Case 1:20-cv-00543-RDB Document 22 Filed 12/29/20 Page 8 of 11



products liability, consumer protection, fraud, conspiracy, and negligence laws, and the Court

rejected the argument that related Federal Communications Commission regulations of cell

phones created federal question jurisdiction over the state law claims. 402 F.3d at 442-49. In

these cases, the Fourth Circuit made clear that a federal question is “necessarily raised” for

purposes of § 1331 only if it is a “necessary element of one of the well-pleaded state claims.”

Burrell, 918 F.3d at 381 (citing Franchise Tax Bd., 463 U.S. at 13). It is not enough that federal

law becomes relevant by virtue of a “defense . . . anticipated in the plaintiff’s complaint,” as is

often the case in suits involving heavily-regulated devices. Franchise Tax Bd., 463 U.S. at 14; see

also Pinney, 402 F.3d at 445-46. The elements of the Plaintiffs’ state law claims in this case can

each be established without resort to federal law. Thus, any issue of federal law, as in Burrell

and Pinney, is merely “lurking” in the background. See Burrell, 918 F.3d at 382 (citing Pinny, 402

F.3d at 446).

       Second, the Defendants have not shown that the Plaintiffs’ Complaint raises questions

of federal law that are “substantial” to the federal system as a whole. “[A]s Grable makes clear,

there is a high bar for treating a federal issue as sufficiently ‘substantial’ under the third prong

of the § 1331 analysis.” Burrell, 918 F.3d at 385. Indeed, the “classic example” of a substantial

question provided by the Supreme Court in Grable is “a federal question regarding the

constitutionality or construction of a federal statute.” Id. (citing Grable, 545 U.S. at 312-313).

As the Supreme Court further explained in Empire HealthChoice, substantial questions are ones

for which the resolution “would be controlling in numerous other cases.” 547 U.S. at 700. In

sum, a substantial question will generally involve “a ‘pure issue of law,’ rather than being ‘fact-

bound and situation specific.’” Burrell, 918 F.3d at 385 (citing Empire HealthChoice, 547 U.S. at



                                                 8
         Case 1:20-cv-00543-RDB Document 22 Filed 12/29/20 Page 9 of 11



700-01). The “crux” of what makes a question “substantial” for purposes of § 1331 is that it

is “importan[t] . . . to the federal system as a whole,” and not just to the “particular parties in

the immediate suit.” Burrell, 918 F.3d at 385 (citing Gunn, 568 U.S. at 260).

       In this case, the Defendants allege that the Plaintiffs’ claims regarding the application

of the FDA’s premarket authorization requirements to repackagers would contradict the

published guidance of the FDA itself and, therefore, would “dramatically impact” the

regulation of an entire industry. (ECF No. 1 ¶¶ 14, 18.) Assuming this is a correct description

of one issue in the case at hand, the Plaintiffs’ Complaint does not present a “pure issue of

law,” and instead presents a fact-bound question regarding what was actually done by the

relevant repackager, Spinal Solutions. Just as the Fourth Circuit said of the plaintiffs in Burrell,

the Plaintiffs in this case are not arguing that the FDA’s requirements are “unconstitutional”

or that “the FDA has exceeded its statutory authority or misapplied its own regulations.” 918

F.3d 372. Instead, this case presents numerous dispositive issues unrelated to federal law—

the alleged federal issue does not “predominate” those state law and factual issues. See Varco,

2009 WL 728571, at *5. The alleged federal issue is simply not substantial within the meaning

of Grable.

       Third, even if this case necessarily raised an issue of federal law, and that issue of federal

law were substantial, the Defendants have also failed to show that this case is “capable of

resolution in federal court without disrupting the federal-state balance approved by Congress.”

Gunn, 568 U.S. at 258. As this Court has held, consistent with the exception outlined by Grable,

the lack of a private federal cause of action is not dispositive of whether a plaintiff’s claims

may qualify for federal question jurisdiction. See Varco, 2009 WL 728571, at *5. However, the



                                                 9
        Case 1:20-cv-00543-RDB Document 22 Filed 12/29/20 Page 10 of 11



Supreme Court has also made clear that “the combination of no federal cause of action and

no preemption of state remedies” is “an important clue to Congress’s conception of the scope

of jurisdiction to be exercised under § 1331.” Grable, 545 U.S. at 318. The Defendants argue

that the federal government has an interest in consistency of the application of the Federal

Food, Drug, & Cosmetic Act (“FDCA”). (ECF No. 1 ¶ 7.) The FDCA may in some ways be

relevant to the claims presented in this case, but it does not provide a private cause of action,

nor does it preempt state laws related to the sort of informed consent, fraud, civil conspiracy,

or consumer protection claims asserted here. Further, in Merrell Dow, the plaintiffs sued a drug

manufacturer under various state law product liability theories, alleging that the drug was

“misbranded” in violation of the FDCA. 478 U.S. at 805. The Court held that the presence

of a federal issue as an element of a state tort did not confer federal question jurisdiction where

the FDCA did not provide a private right to action, emphasizing that it would “flout” or

“undermine” congressional intent to exercise federal question jurisdiction in that case. Id. at

812-13. The argument that there was an alleged federal interest in seeing that the FDCA was

interpreted with consistency was unavailing in Merrell Dow, and it is unavailing now.

       Overall, numerous opinions of the Supreme Court, the Fourth Circuit, and this Court

have made clear that state law product liability claims are not subject to removal merely

because the FDCA regulates drugs and medical devices. See Merrell Dow, 478 U.S. 804; Burrell,

918 F.3d 372; Larson v. Abbott Labs., No. ELH-13-0554, 2013 WL 5937824, at *10 (D. Md.

Nov. 5, 2013) (holding removal improper where plaintiffs sued a pharmaceutical manufacturer

under state product liabilities theories for injuries caused by a drug which allegedly lacked

testing required by the FDCA). Similarly, in this case the Plaintiffs are claiming violations of



                                                10
        Case 1:20-cv-00543-RDB Document 22 Filed 12/29/20 Page 11 of 11



state law with respect to a failure to comply with FDA regulations. The Plaintiffs’ Complaint

does not contain any causes of action provided for by federal statute or federal common law.

The only connection to federal law is the Plaintiffs’ allegation that the Defendants used a

device for which the non-party distributor failed to obtain FDA approval. (ECF No. 1 ¶ 7.)

The Fourth Circuit in Burrell followed the “substantial majority of district courts” which have

held “that state-law tort and product liability claims regarding medical devices regulated by the

FDA . . . do no give rise to federal question jurisdiction.” 918 F.3d at 380. Accordingly, there

is no federal question jurisdiction in this case.

                                        CONCLUSION

       For the foregoing reasons, the Plaintiffs’ Motion to Remand (ECF No. 19) is

GRANTED. Accordingly, pursuant to 28 U.S.C. § 1447(c), this case is remanded to the

Circuit Court for Baltimore City for further proceedings.

       A Separate Order follows.



Dated: December 29, 2020
                                                            _________/s/_______________
                                                            Richard D. Bennett
                                                            United States District Judge




                                                    11
